112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lynn K. ENGSTRAND, Appellant,v.PIONEER HI-BRED INTERNATIONAL, INC., Appellee.
No. 96-3493.
United States Court of Appeals, Eighth Circuit.
Submitted April 18, 1997.Filed May 7, 1997.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lynn Engstrand appeals from a grant of summary judgment by the District Court1 in favor of the defendant, Pioneer Hi-Bred International, Inc., on Engstrand's claims under Title VII and the Age Discrimination in Employment Act.  Engstrand argues in a variety of ways that she provided sufficient evidence to create a genuine issue of fact as to whether sex or age discrimination was a motivating factor in the decision to discharge her.


2
Having considered the briefs and record and the oral arguments of the parties, we conclude that no error of law appears and that summary judgment was correctly entered.  The judgment of the District Court is affirmed on the basis of that court's thorough and well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa, who presided over the case with the consent of the parties in accordance with 28 U.S.C. § 636(c)